Citation Nr: 0304193	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-18 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for chronic low back pain 
with narrowing at L4-L5, rated as 10 percent disabling prior 
to September 13, 1999, and as 20 percent disabling from 
September 13, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant





INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1982 to June 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, that denied a rating in excess 
of 10 percent for the veteran's service-connected chronic low 
back pain with narrowing at L4-L5.  The veteran entered 
notice of disagreement with this decision in June 1999; the 
RO issued a statement of the case in July 1999; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in July 1999.  A RO hearing officer decision 
during the pendency of the appeal resulted in an increased 
rating of 20 percent, effective from September 13, 1999. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the increased rating claim 
addressed in this decision, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  For the period prior to April 8, 1999, the veteran's 
chronic low back pain with narrowing at L4-L5 manifested not 
more than slight limitation of motion of the lumbar spine, 
and not more than mild symptoms analogous to intervertebral 
disc syndrome.

3.  For the period from April 8, 1999, with considerations of 
painful motion, the veteran's chronic low back pain with 
narrowing at L4-L5 manifested disability that more nearly 
approximated moderate limitation of motion of the lumbar 
spine, and recurring attacks analogous to not more than 
moderate intervertebral disc syndrome. 

4.  For the period from November 26, 1999, with 
considerations of painful motion, the veteran's chronic low 
back pain with narrowing at L4-L5 manifested disability that 
more nearly approximated severe limitation of motion of the 
lumbar spine, and recurring attacks with intermittent relief 
analogous to not more than severe intervertebral disc 
syndrome. 


CONCLUSIONS OF LAW

1.  For the period prior to April 8, 1999, the criteria for a 
rating in excess of 10 percent for service-connected chronic 
low back pain with narrowing at L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).   

2.  For the period from April 8, 1999, the criteria for a 20 
percent rating for service-connected chronic low back pain 
with narrowing at L4-L5 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2002).   

3.  For the period from November 26, 1999, the criteria for a 
40 percent rating for service-connected chronic low back pain 
with narrowing at L4-L5 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for chronic low back pain with narrowing at 
L4-L5.  In a letter dated in December 2002, the Board advised 
the veteran of what must be demonstrated to establish an 
increased rating for chronic low back pain with narrowing at 
L4-L5, of the provisions of the Veterans Claims Assistance 
Act of 2000, and that he should identify medical records of 
treatment.  In January 2003, the Board received from the 
veteran VA medical records.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  VA 
specifically requested VA treatment records and records of 
hospitalization for the relevant time periods.  The veteran 
was afforded various VA compensation examinations in April 
1999, November 1999, and March 2001, including magnetic 
resonance imaging (MRI) testing and a medical opinion as to 
the nature of the veteran's service-connected low back 
disability.  VA specifically advised the veteran that it was 
requesting the VA examinations to assist in development of 
his claims.  Thus, the veteran has been advised which portion 
of evidence is to be provided by him and which portion VA 
will attempt to obtain in accordance with 38 U.S.C.A. 
§ 5103(a).  



II.  Increased Rating for Low Back Disability

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  If 
two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Diagnostic Code 5292 provides that, where there is slight 
limitation of motion of the lumbar spine, a 10 percent rating 
will be assigned.  Where there is moderate limitation of 
motion of the lumbar spine, a 20 percent rating will be 
assigned.  For severe limitation of motion of the lumbar 
spine, a 40 percent rating, the maximum schedular rating, 
will be assigned.  38 C.F.R. § 4.71a.  

In February 1999, the veteran entered the currently appealed 
claim for increased rating for chronic low back pain with 
narrowing at L4-L5.  The veteran's service-connected chronic 
low back pain with narrowing at L4-L5 has been rated under 
Diagnostic Code 5292 as 10 percent disabling prior to 
September 13, 1999, and as 20 percent disabling from 
September 13, 1999.  During the pendency of the appeal, the 
RO granted a 20 percent rating for the veteran's service-
connected chronic low back pain with narrowing at L4-L5, 
effective from September 13, 1999, the date VA outpatient 
treatment records reflect that the veteran presented for 
increased low back symptoms due to an injury.  

After a review of all the evidence of record, the Board finds 
that, for the period prior to April 8, 1999, the veteran's 
chronic low back pain with narrowing at L4-L5 manifested not 
more than slight limitation of motion of the lumbar spine, 
and not more than mild symptoms analogous to intervertebral 
disc syndrome.  The evidence includes outpatient treatment 
records from the Minot Clinic dated in 1999 that reflect that 
in January 1999 the veteran presented for treatment for low 
back pain and morning stiffness.  He reported that his back 
had improved with naproxen, while flexeril had not helped, 
and he still had morning stiffness.  The diagnosis was 
chronic low back pain secondary to disc disease at L4-L5 with 
no radicular component.  The difficulty walking was 
attributed by the examiner to the veteran's left knee 
disorder instead of the low back disability.  Based on this 
evidence, the Board finds that, for the period prior to April 
8, 1999, the criteria for a rating in excess of 10 percent 
for service-connected chronic low back pain with narrowing at 
L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5292.   

An April 1999 report of VA examination of the spine reflects 
the veteran's subjective report of constant low back pain 
that radiated upward, was aggravated by prolonged sitting and 
changes in the weather or bending, and occasional radiation 
of pain into the left buttocks.  The veteran was taking 
Naproxen and Flexeril, which he reported helped some.  
Physical examination revealed muscular atrophy of the 
lumbosacral back, with no deformity or palpable tenderness, 
and negative straight leg raise bilaterally, and mild 
narrowing at the L4-L5 interspace.  The point at which pain 
occurred during range of motion testing of the lumbosacral 
spine were recorded as follows: at 70 degrees in flexion (95 
degrees indicated to be normal); 25 degrees in extension (35 
degrees indicated to be normal); 25 degrees in both left and 
right lateral flexion (40 degrees indicated to be normal); 
and 25 degrees in both left and right rotation (35 degrees 
indicated to be normal).  X-rays showed mild narrowing of the 
L4-L5 interspace.  The diagnosis was low back pain.  At the 
April 1999 VA examination, there was no evidence of excessive 
fatigability, incoordination, or significant further loss in 
range of motion after exercises.  

Treatment records from Minot Air Force Base dated in 1999 
reflect that in July 1999 the veteran reported increased low 
back pain that interfered with his ability to work, and that 
flexeril and naproxen did not help.  In August 1999 the 
veteran reported for treatment for his low back.  He reported 
that his back had been doing some better until he had to move 
a washing machine, and he had not been able to work for two 
days.  Examination revealed tenderness over the lumbar spine, 
diagnosed as chronic low back pain.  

The veteran reinjured his back on September 13, 1999 while 
installing a light fixture, when he caught his 80 pound 
daughter, who had fallen from a ladder.  The veteran reported 
experiencing an exacerbation of low back pain and discomfort 
beginning at that time.  One week later the exacerbation was 
noted to be resolving.  Two weeks later, the veteran was 
still in some discomfort and was wearing a back brace.  

At a personal hearing at the RO in September 1999, the 
veteran testified that his low back disability required a lot 
of treatment, the Codeine did not remove all of the low back 
pain, he was a computer technician who sat in front of  
computers for eight hours per day, he had back pain in the 
morning that radiated if he twisted his back, he wore a back 
brace during waking hours, the pain was generally a "7" on 
a scale of 1 to 10, and heat helped his back. 

The Board finds that, for the period from April 8, 1999, with 
considerations of painful motion, the veteran's chronic low 
back pain with narrowing at L4-L5 manifested disability that 
more nearly approximated moderate limitation of motion, and 
recurring attacks analogous to not more than moderate 
intervertebral disc syndrome.  The April 1999 VA examination 
report reflects a loss of 25 degrees in flexion, 10 degrees 
in extension, 15 degrees in lateral flexion bilaterally, and 
10 degrees in rotation bilaterally; all measures were 
indicated by the examiner to include limitations of motion 
due to pain, with no additional limitations of motion due to 
pain.  The evidence subsequent to April 1999 reflects that 
the veteran experienced low back injuries in July and 
September 1999, and present some evidence that the veteran's 
low back symptoms had improved and the symptoms were reduced 
with medication for the period prior to July 1999.  On the 
other hand, the April 1999 VA examination indicates some 
tenderness and pain with motion of the low back.  For these 
reasons, the Board finds that, for the period from April 8, 
1999, the criteria for a 20 percent rating for service-
connected chronic low back pain with narrowing at L4-L5 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292.  

Even with consideration of factors indicated by 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, supra, however, especially painful 
motion, the Board finds that, for the period from April 8, 
1999 to November 26, 1999, the evidence does not demonstrate 
disability that more nearly approximates severe limitation of 
motion of the lumbar spine to warrant a rating of 20 percent 
rating under Diagnostic Code 5292.  38 C.F.R. § 4.71a.  
Painful motion is considered limited motion only from the 
point that pain actually sets in or impedes motion, which in 
this case was clearly indicated by the VA examiner.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 
VAOPGCPREC 9-98.  The painful motion the veteran experienced 
during this period, and the symptoms he has otherwise 
reported for this period - morning stiffness, pain with 
prolonged sitting, and tenderness - are well contemplated by 
the assigned 20 percent rating for the period from April 8, 
1999.  

The Board further finds that, for the period from November 
26, 1999, with considerations of painful motion, the 
veteran's chronic low back pain with narrowing at L4-L5 
manifested disability that more nearly approximated severe 
limitation of motion of the lumbar spine, and recurring 
attacks with intermittent relief analogous to not more than 
severe intervertebral disc syndrome.  A November 1999 VA 
examination recorded ranges of motion of the lumbar spine as 
follows: 30 degrees in flexion, 15 degrees in extension, 20 
degrees in lateral flexion bilaterally, and 10 degrees in 
rotation bilaterally.  The examiner noted that the veteran 
exhibited pain behavior in the form of audible sighing at the 
end range, but experienced no loss of coordination, excessive 
fatigability, significant further loss of motion, or 
increased pain following exercise.  Straight leg raising was 
to 70 degrees bilaterally, with low back and buttock pain at 
the end of range.  Mild tenderness was noted at the midline 
and the greater sciatic notch in the left gluteal region.  

Subsequent treatment entries include a September 2000 entry 
that reflects that the veteran has to use a back brace on a 
daily and permanent basis.  In March 2001 the veteran was not 
found to have tenderness on palpation of the lumbar region of 
the spine.  

A March 2001 VA examination recorded (active) ranges of 
motion of the lumbar spine as follows: 10 degrees in flexion, 
4 degrees in extension, 20 degrees in lateral flexion 
bilaterally, and 5 degrees in rotation bilaterally.  The 
examiner noted that pain levels were reported to be increased 
following exercise.  Subsequent outpatient treatment entries 
reflect continued complaints of chronic low back pain treated 
with medication.  X-rays of the lumbar spine taken in January 
2000 were indicated to have been normal.  

Based on this evidence, for the period from November 26, 
1999,  with considerations of painful motion, the Board finds 
that the veteran's chronic low back pain with narrowing at 
L4-L5 more nearly approximated severe limitation of motion of 
the lumbar spine, and recurring attacks with intermittent 
relief analogous to not more than severe intervertebral disc 
syndrome.  For the period from November 26, 1999, the 
criteria for a 40 percent rating for service-connected 
chronic low back pain with narrowing at L4-L5 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292.  A 40 percent rating is the maximum 
schedular rating for limitation of motion of the lumbosacral 
spine under Diagnostic Code 5292.  

The Board has considered rating the veteran's low back 
disability under all potentially applicable diagnostic codes 
to determine whether a more favorable rating is warranted.  
As the veteran's low back disability manifested exacerbations 
of low back pain, including complaints of shooting pain, and 
findings of disc space narrowing, the Board considered rating 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a.  The evidence 
does not demonstrate that the veteran's service-connected low 
back disability at any time before April 8, 1999 more nearly 
approximated the criteria for a 20 percent rating under 
Diagnostic Code 5293.  For the period prior to April 8, 1999 
the veteran's service-connected low back disability 
manifested not more than mild symptoms analogous to 
intervertebral disc syndrome.  The clinical findings were of 
"mild narrowing" of the L4-L5 interspace, with no 
significant neurological symptoms.  A July 1995 X-ray of the 
lumbosacral spine reflects "very early joint space narrowing 
at the 	L4-5 level with a slight scoliosis convex to the 
left lower lumbar spine." 

For the period from April 8, 1999, the veteran's chronic low 
back pain with mild narrowing at L4-L5 has not manifested 
more than moderate symptoms with recurring attacks analogous 
to intervertebral disc syndrome.  The exacerbations of low 
back pain the veteran experienced in July and September 1999 
were related to specific events that caused the pain, and 
have not been attributed the disc space narrowing.  An 
October 1999 MRI reflects "mild" L3-L4 and L5-S1 disc 
bulge, moderate L4-L5 disc bulge, and mild canalicular 
stenosis on the right at L4-L5 secondary to the disc bulge.  
A November 1999 treatment entry qualifies the October 1999 
MRI findings with the opinion that the veteran does not have 
a herniated nucleus pulposus of the lumbar spine nor a lumbar 
nor sacral nerve root condition, and the presence of disc 
bulging on MRI scan was indicated to be of no clinical 
significance.  

For the period from November 26, 1999, the veteran's low back 
disability has not manifested disability analogous to 
pronounced intervertebral disc syndrome, as contemplated by a 
60 percent rating under Diagnostic Code 5293.  The evidence 
does not demonstrate persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, or 
only little intermittent relief.  38 C.F.R. § 4.71a.  

For these reasons, the Board finds that, for the period prior 
to April 8, 1999, the criteria for a rating for the veteran's 
service-connected chronic low back pain with narrowing at L4-
L5 in excess of 10 percent under Diagnostic Code 5292 have 
not been met; for the period from April 8, 1999, the criteria 
for a 20 percent rating under Diagnostic Code 5292 have been 
met; and for the period from November 26, 1999, the criteria 
for a 40 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5292.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected chronic low back pain with narrowing at L4-
L5 has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability for any 
period during the pendency of the claim.  The schedular 
rating criteria specifically contemplate the limitation of 
motion, including due to pain, and exacerbations of 
orthopedic disability, with some impairment on ability to 
work, as experienced by the veteran during such 
exacerbations.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 


2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

ORDER

An appeal for a rating for chronic low back pain with 
narrowing at L4-L5, in excess of 10 percent prior to April 8, 
1999 is denied. 

A 20 percent rating for chronic low back pain with narrowing 
at L4-L5, for the period from April 8, 1999, is granted.  

A 40 percent rating for chronic low back pain with narrowing 
at L4-L5, for the period from November 26, 1999, is granted.  


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

